Citation Nr: 0633603	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-41 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  

This case was previously before the Board in March 2006.  At 
that time, the veteran's claim of entitlement to service 
connection for bilateral hearing loss was denied and his 
claim for service connection of tinnitus was remanded for 
additional development.  The case has been returned to the 
Board for appellate consideration.


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's tinnitus is causally or 
etiologically related to his service in the military.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active 
military service, nor may tinnitus, when an organic disease 
of the nervous system, be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of November 2003 and April 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claim.

While the November 2003 letter failed to discuss the law 
pertaining to the assignment of a disability rating or an 
effective date, the April 2006 letter explained how a 
disability rating is determined for a service-connected 
disorder, as well as the basis for determining an effective 
date upon the grant of service connection or an increased 
disability evaluation, in compliance with Dingess/Hartman.  
However, because the instant decision denies the veteran's 
claim for service connection, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable January 2004 
AOJ decision that is the basis of this appeal was decided 
before completion of appropriate VCAA notice.  As such, there 
was no prejudice to the veteran with respect to timing of the 
VCAA notice.

The appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA and private medical 
records, and a VA examination report with addendum.  
Additionally, the claims file contains the veteran's 
statements in support of his claim and a transcript of his 
testimony before a Decision Review Officer of the RO.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the lay statements and 
medical reports of record for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Thus, based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Tinnitus, 
when an organic disease of the nervous system, will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

After reviewing the relevant medical and other evidence in 
this particular case, the Board finds that the preponderance 
of it is against the claim for service connection for 
tinnitus.  There is no persuasive medical nexus evidence of 
record indicating or otherwise suggesting the veteran's 
tinnitus was incurred or aggravated during his military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

There is no indication he complained of tinnitus (i.e., 
ringing in his ears) at any time while in service, much less 
received treatment for this condition.  And his separation 
examination was within normal limits, too.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
The absence of any relevant complaints or objective clinical 
findings during his service or at separation is very 
probative and given a lot of weight and credibility because 
this was at a time contemporaneous to the events in question, 
when there was no incentive - financial or otherwise - to 
fabricate information for personal gain.  See, e.g., Struck 
v. Brown, 9 Vet. App. 145, 155-56 (1996).

Aside from this, there is no objective evidence of continuity 
of symptomatology during the intervening years after his 
discharge from service in 1970 and the initial diagnosis.  In 
fact, the medical evidence of record indicates that the 
veteran denied having any complaints related to his ears when 
being treated at a VA medical center (VAMC) in the 1970s.  It 
was not until - at the earliest, 2003 when the veteran began 
complaining of tinnitus, in the course of being evaluated and 
treated at the VAMC in North Little Rock.  That was 
approximately 23 years after his military service ended.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).

Furthermore, none of the veteran's post-service evaluation 
and treatment records contain a medical opinion indicating 
his tinnitus is a consequence of his service in the military.  
More significantly, the December 2003 VA examination report 
and April 2006 VA medical opinion clearly indicate that the 
veteran's tinnitus was not the result of any acoustic trauma 
or other events during the veteran's military service.  The 
December 2003 VA examiner noted that the veteran took 
medications that could cause tinnitus and that he had 
significant noise exposure following his military service.   
See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations 
of a chronic disorder are not service connected where they 
are clearly attributable to intercurrent causes).  As such, 
there is no evidence that he developed tinnitus during or as 
a result of his service in the military.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  So the preponderance of the evidence is 
against his claim, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not; rather, mostly 
evidence against the claim, so it must be denied.  38 C.F.R. 
§ 3.102.


ORDER

The claim for service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


